Citation Nr: 1233496	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  04-27 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel





INTRODUCTION

The Veteran had active military service from July 1966 to July 1968.  He died in 
July 1983 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In July 1983, the appellant submitted a claim for entitlement to service connection for the cause of the veteran's death. The RO denied the claim in a September 1983 rating decision.  The appellant sought to reopen her claim in May 1989.  In April 1994, the RO again denied the claim.  The appellant did not appeal this decision, and it became final.  The appellant sought to reopen her claim in February 2003.  

In April 2006, April 2008, and September 2009, the Board remanded the issue for further development.

In August 2010, the Board reopened the claim for new and material evidence and denied the claim for service connection for cause of death.

The appellant appealed the August 2010 Board denial to the United States Court of Appeals for Veterans Claims ("Court").  Before the Court issued a decision, the parties filed a Joint Motion for Remand (Joint Motion).  The Court granted the Joint Motion in June 2011.  It vacated the August 2010 Board decision and remanded the appeal to the Board for compliance with its instructions.

In November 2011, the Board remanded the issue for development in compliance with the Joint Motion.

In August 2012, the appellant submitted treatment records, lay statements, and an application for medical benefits directly to the Board with a written statement waiving initial review of this evidence by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran served on active duty in the Republic of Vietnam during the Vietnam Era; thus, exposure to Agent Orange is conceded.

2.  Service connection was not in effect for any disability at the time of the Veteran's death.

3.  The death certificate reflects that the Veteran died at the age of 36 in July 1983.  The immediate cause of death was hepatoma.  There were no significant conditions contributing to death.

4.  Hepatoma was not manifested during service nor within one year of separation; the probative medical evidence does not show that the post-service diagnosis of hepatoma was attributable to service including exposure to herbicides.


CONCLUSION OF LAW

Service connection for cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.313 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A January 2004 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection for cause of death.  Additional letters were sent in May 2006, April 2008, and November 2009.  The VCAA letters indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the appellant and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.

The April 2008 notice letter also advised the appellant that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The November 2009 letter provided the appellant with notice regarding what information and evidence must be submitted by the appellant and what information and evidence will be obtained by VA.  It also provided the appellant with notice of the three Hupp elements with subsequent readjudication in July 2012.  

While proper notice was provided after the February 2003 rating decision on appeal, the appellant is not shown to be prejudiced by the timing of the compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as in a statement of the case (SOC) or an SSOC, is sufficient to cure a timing defect).  In fact, the appellant has asserted two theories for service connection, requested a VA examination, provided a private medical nexus opinion, and treatise, as well as appealed her case successfully to the Court.  These actions reflect actual knowledge of the process of claim substantiation.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate a claim.  The Veteran's service treatment records (STRs), identified private treatments records, and VA examination have been obtained.  VA has a duty to ensure that its examination or opinions are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the report reflects review of the claims file and assessment of the appellant's contentions and disabilities with supporting rationale, the report is adequate to decide the claim.  In an August 2012 Written Brief Presentation, the appellant's representative implied that the VA examiner did not provide sufficient detail.  However, the representative fails to assert what material facts or detail the VA examiner failed to provide or consider.  The examiner reviewed the Veteran's past medical history, cited to the record, and rendered an opinion with explanation consistent with the evidence of record.  

The duty to assist in the gathering of records and a VA examination has been met and the RO/AMC has substantially complied with the November 2011 remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There is no VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.

Merits of the Claim

The appellant has asserted that the Veteran's death causing hepatoma was a result of Agent Orange and hepatitis exposure while in service.

To establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

To constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. 38 C.F.R. § 3.312(c).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a disability, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection may be granted for a chronic disease, including a malignant tumor, if manifested to a compensable degree with one year following service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

VA regulation provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent evidence of a current disability; proof as to incurrence or aggravation of a disease or injury in service, as provided by both lay or medical evidence and competent evidence as to a nexus between the in-service injury or disease and the current disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, which is not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.308(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, type II diabetes, Hodgkin's disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

Preliminarily, the Veteran's DD Form 214 reflects that he served in Vietnam.  Even though the Veteran's exposure to Agent Orange is conceded, there is no diagnosis of any of the disorders, which are presumptively service connected on the basis of Agent Orange exposure.  See 38 U.S.C.A. 1154(b); 38 C.F.R. 3.307, 3.309.

Of significance is the specific exclusion of hepatobiliary cancers.  Hepatoma, cholangiocarcinoma, or ardenocarcinoma of the hepatic lobe are not among the diseases specified in 38 U.S.C.A. § 1116(a).  The Secretary has determined that there is no positive association between herbicide exposure and the development of hepatobiliary cancers as well as any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).

The appellant asserts that the Veteran's death was a result of exposure to Agent Orange and contraction of hepatitis in service.  The Veteran died in July 1983 at the age of 36.  The immediate cause of death was hepatoma, as indicated by the death certificate.  There were no significant conditions contributing to death.

STRs, including a June 1968 separation examination, do not show complaints, findings, treatment, or diagnosis of a malignant tumor, jaundice, hepatitis, or any liver abnormalities.

According to post-service medical records dated from 1981 to 1983 from the University of Alabama Hospitals, the Veteran was seen in December 1981 with complaints of a four month history of epigastric pain and epigastric mass.  He was diagnosed adenocarcinoma of the left hepatic lobe.  The records noted that the Veteran's family history was remarkable for an uncle who died of a tumor in his liver and a father who was an alcoholic and had cirrhosis.  The record also noted that the Veteran was positive for hepatitis A antigen.  In December 1981, he had a hepatic artery infusion pump implanted.  A February 1982 record noted that a thorough work up failed to show the etiology of the mass.  A liver sonar showed metastatic disease.  A 1983 autopsy report revealed that the liver was nearly completely replaced by tumor mass, but there was no finding of cirrhosis or hepatitis.  The liver was biopsied to evaluate the liver involvement and the type of carcinoma involved. The tumor was characterized as cholangiocarcinoma because of its duct formation the extensive fibroblastic stroma, and the lack of villi seen under electron microscope.  The report noted that the Veteran had been exposed to hepatitis B in the past, but this led to no increased risk to the development of the cholangiocarcinoma.

The June 2011 Joint Motion was premised on a finding that the Board did not provide an adequate statement of the reasons or bases in finding that a VA medical opinion was not necessary to adjudicate the claim.  38 U.S.C.A. § 5103A(d).  It instructed the Board to consider whether there was any reasonable possibility that a medical opinion would substantiate the claim.  It cited possible hepatoma etiologies raised by the record including a direct relationship to Agent Orange exposure and the acquisition of hepatitis A, or hepatitis B during service.

In compliance with the Joint Motion, a VA examiner was requested to opine as to whether the Veteran's hepatoma was related to, or caused by, his exposure to Agent Orange in a November 2011 VA medical opinion.  After reviewing the claims file, the VA examiner, a VA physician internist, determined that the hepatoma was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was premised on the fact that the Veteran had adenocarcinoma of either pancreatic or cholangial in origin.  It was connected to the liver and caused liver damage due to obstruction.  And that, these liver cancers were not presumptive Agent Orange conditions.  He stated that the risk factors/etiologies for cholangicarcinoma that were commonly accepted were genetic, primary sclerosing fluke, infections, cholelithiasis, and tobacco use.  The risk factors/etiologies for pancreatic cancer were commonly accepted as genetic, chronic pancreatitis, certain blood groups, and tobacco use.  He further stated that there was no evidence that the Veteran acquired hepatitis B in service.  His rationale was premised on the fact that the modes of transmission included percutaneous and sexual transmission.  Unlike hepatitis C, the initial infection of hepatitis B was not subtle and would have been obvious if it had occurred during service.  He further stated that the medical data that was presented in the c-file indicating cause and effect relationship was at the "level of the realm of possibility, but not higher than that."

In September 2011, the appellant submitted a medical opinion pertaining to another Veteran and treatise as proof of nexus to service.  Specifically, the medical opinion was for another Veteran (SJW) who died from cholangiocarcinoma and was exposed to Agent Orange.  The radiation oncologist researched the literature and stated that cholangiocarcinoma was a rare malignancy.  He noted that congenital ailments, liver fluke infestation, chronic calculi of the biliary tree, and exposure to thorotrast were definitively linked to cholangiocarcinoma.  Other "possible" etiologies included cigarette smoking, radon exposure, dioxin, asbestos exposure, acquired immunodeficiency, alcoholic liver disease, and diabetes.  He used SJW's medical history to rule out other etiologies and concluded that smoking and dioxin exposure were "possible" etiologies.  He opined that the Veteran's cholangiocarcinoma was likely related to herbicide exposure during service.  His rationale was premised on the fact that Agent Orange was composed of dioxin, which was linked to increased incidence of prostate cancer and non-Hodgkin's lymphoma.  He cited to the study by Pavuk et. al for the proposition that Air Force Vietnam were at an increased risk of all cancers related to herbicide exposure.  He also cited to the National Toxicology Program demonstrating incidence of cancer in female Sprague-Dawley rats exposed to varying levels of dioxin.

The appellant also submitted a Veterans Agent Orange: Update 2008.  The article stated that known risk factors for liver cancer include chronic infection with hepatitis B or C virus and exposure to carcinogens.  The committee concluded that there was inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and hepatobiliary cancer.

The Board may only consider independent medical evidence to support its findings and may not provide its own medical judgment in the guise of a Board opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board may, however, favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely depends upon the extent to which such an opinion was based on a thorough review of a veteran's medical history.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (bare conclusions without a factual predicate in the record are not considered probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

The Court has held that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  In Nieves, the Court did not find such a review of medical records in the claims file to be irrelevant in terms of determining the probative value of an opinion.  

Rather, the Court clarified that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim."  

There are other means by which a private physician can become aware of critical medical facts, notably by treating the claimant for an extended period of time.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Finally, evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514, (1998); 38 C.F.R. § 3.159(a) (1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses). However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With regard to Agent Orange exposure, the Board accords more probative weight to the findings of the Secretary of VA and the November 2011 VA examiner's findings.  In determining presumptive disorders, the Secretary has given the more credible studies more weight in evaluating the overall weight of the evidence concerning specific diseases.  Accordingly, the Veteran's death causing hepatoma may not be presumed to have been incurred during active military service due to herbicide exposure including Agent Orange exposure and service connection is not warranted for that claimed disability on that basis.

With regard hepatitis, there is no evidence that the Veteran was exposed to hepatitis in service, the autopsy report specifically noted that there was no cirrhosis of the liver, and the VA examiner stated that there was no medical evidence of hepatitis.  

The cited treatise and private medical opinion of another veteran are not highly probative for the purpose of establishing a nexus with service in this case.  Generic texts (or medical opinions), which do not address the facts in this particular Veteran's case with any medical certainty, do not amount to competent medical evidence to establish a nexus between the Veteran's liver cancer and service.  See Mattern v. West, 12 Vet. App. 222 (1999) ("Generally, an attempt to establish a medical nexus . . . solely by generic information in a medical journal or treatise is too general and inconclusive...").  With regard to the treatise, the conclusion of the committee was that there was inadequate or insufficient evidence to determine whether there was an association between exposure to the chemicals of interest and hepatobiliary cancer.  This conclusion is neither in favor or against the appellant's claim and does nothing to prove her claim.

The Veteran did not manifest adenocarcinoma of the left hepatic lobe, cholangiocarcinoma, or hepatoma during service or within one year of service separation.  There was no competent medical evidence which established a nexus between service and a post-service diagnosis of adenocarcinoma of the left hepatic lobe, cholangiocarcinoma, or hepatoma.  The competent medical evidence did not show that the post-service diagnosis of adenocarcinoma of the left hepatic lobe, cholangiocarcinoma, or hepatoma was related to service or that it manifested in the initial post-service year.  Rather, the competent evidence established that adenocarcinoma of the left hepatic lobe, cholangiocarcinoma, or hepatoma developed many years after the Veteran was discharged from service.

In sum, there is no competent medical opinion showing a nexus between any service exposure to hepatitis and herbicides and the Veteran's death.  The Veteran was not service connected for a liver disability at the time of his death, and he did not file a claim for service connection for a liver disability during his lifetime.  His STRs did not show treatment for or a diagnosis of a liver disorder.  Nor was there evidence of a liver disorder within the presumptive period defined in 38 C.F.R. § 3.307.  The medical records do not show that his cause of death had a nexus to service or to a service-connected disability.

Although the appellant disagreed with the VA examiner's findings, she is not competent to opine as to the likely etiology of the Veteran's cancer as it requires medical and scientific expertise to be able to provide such an opinion.  (See August 2012 Written Statement).

While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between cancer and service would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The appellant is not found to be competent to opine on this question, and her lay statements alone cannot constitute competent evidence of a causal relationship between the cancer, death, and any event or incident of service.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Although credible, her lay assertions in this regard have no probative value.

Accordingly, the preponderance of the evidence is against the claim for service connection for cause of the Veteran's death, and the benefit-of-the-doubt rule is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


